EXHIBIT 10.5

 

When Recorded Return To:

 

 

O’Melveny & Myers LLP

Embarcadero Center West

275 Battery Street, Suite 2600

San Francisco, California 94111

Attention:  Peter T. Healy, Esq.

 

 

ASSIGNMENT, CONSENT, SUBORDINATION AND NONDISTURBANCE
AGREEMENT

 

This ASSIGNMENT, CONSENT, SUBORDINATION AND NONDISTURBANCE AGREEMENT (this
“Agreement”) is made and entered as of this 15th day of July, 2004 (the
“Effective Date”), by and among GTA-IB, LLC, a Florida limited liability company
(“Owner”), (ii) GOLF TRUST OF AMERICA, L.P., a Delaware limited partnership (the
“Lender”) and (iii) WESTIN MANAGEMENT COMPANY SOUTH, a Delaware corporation
(“Westin”).

 

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

A.                                   Westin has entered into a Management
Agreement dated as of July 15, 2004 (the “Management Agreement”) with Owner,
regarding the management and marketing of the resort currently known as the
Innisbrook Resort, located near Tarpon Springs, Florida, and more fully
described in the Management Agreement (the “Resort”).  The legal description of
the real property on which the Resort is located is set forth on Exhibit A
hereto.

 

B.                                     Lender acknowledges its receipt of a duly
executed copy of the Management Agreement.

 

C.                                     Lender made a loan (the “Loan”) to
Owner’s predecessor, Golf Host Resorts, Inc. (“Golf Host”) pursuant to that
certain Loan Agreement between Lender and Golf Host as of June 20, 1997.  The
Loan was dispersed in two tranches and is evidenced by two separate promissory
notes (collectively, the “Notes”) and is secured by security documents creating
liens on and security interests in the Resort, which security documents are
identified in Exhibit B hereto and are hereinafter collectively referred to as
the “Mortgage.”  Owner has succeeded to Golf Host’s ownership interest in the
Resort subject to the Loan and the Mortgage.

 

D.                                    Westin and Lender desire to provide that
any interest in the Resort created by the Management Agreement is subordinate
and subject to the Mortgage, to provide for Westin’s

 

--------------------------------------------------------------------------------


 

continued management of the Resort pursuant to the Management Agreement in the
event of a transfer of ownership of the Resort on foreclosure of the Mortgage or
a conveyance in lieu of foreclosure and to give Lender certain rights respecting
Westin’s obligations under the Management Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which the parties hereby acknowledge, the parties agree as follows:

 

1.                                       Recitals Part of Agreement.  The
Recitals form a part of this Agreement and are fully incorporated herein by this
reference.  Any capitalized terms not otherwise specified or defined herein
shall have the meanings set forth in the Management Agreement.

 

2.                                       Security Interests; No Impairment of
Lender’s Rights.  Westin acknowledges the security interests granted to Lender
as set forth in the Security Agreement attached hereto as Exhibit C.  Westin
agrees, for the benefit of Lender, that upon its receipt (the “Receipt Date”) of
a written notice from Lender stating that an Event of Default (as defined in
Mortgage) has occurred and is continuing under the Mortgage and that the
obligations owing by Owner to Lender have been accelerated, Westin shall not
apply the Funds (as defined in Section 3 below) to or otherwise make any loans
or payments of any kind or nature to Owner or any affiliate of Owner until the
applicable Event of Default is cured or waived in writing by Lender in each
instance.  The foregoing shall not be interpreted to prevent Westin from paying
the management fees under the Management Agreement or from paying bills properly
incurred in connection with its operation of the Resort from operating accounts
as the same become due and payable, or disbursing reserve funds for the purposes
intended in the creation of the reserve, but only pursuant to and subject to the
terms of the Management Agreement.  This Agreement shall not be deemed to impair
or to constitute a condition precedent to the exercise by Lender of any of
Lender’s rights against Owner and/or Westin under this Agreement which are not
expressly conditioned upon the existence of a default under this Agreement or an
Event of Default under the Mortgage.  Owner hereby acknowledges its consent to
the foregoing and releases Westin from any liability arising out of any action
or inaction by Westin which was based on the direction of Lender and undertaken
in good faith by Westin.

 

3.                                       Application of Funds.  During the term
of the Management Agreement and notwithstanding any default by Owner under the
Mortgage:

 

3.1                                 Westin shall have the right, subject to the
terms and conditions hereof and the Management Agreement only, to use those
funds and proceeds of Owner (including income derived from Resort operations and
all proceeds of Business Interruption Insurance), in Westin’s custody,
possession or control, and to which Westin has the right of access pursuant to
the Management Agreement (collectively, the “Funds”), in furtherance of the
performance of the services Westin is to provide in the future only and in
furtherance of Owner’s obligations, including payments of Operating Expenses,
payment of fees and expenses to Golf Manager under the Golf Management
Agreement, and payments of the Management Fee and Reimbursable Expenses, all as
specified in the Management Agreement;

 

--------------------------------------------------------------------------------


 

3.2                                 If the Funds are insufficient to cover all
of Owner’s or Westin’s obligations under the Management Agreement, Westin shall
apply the Funds in accordance with the terms of the Management Agreement and not
otherwise.

 

4.                                       Foreclosure.  During the term of the
Management Agreement:

 

4.1                                 No action or proceeding to foreclose the
Mortgage, no conveyance in lieu of foreclosure, and no election by Lender to
exercise its rights under the Mortgage or other succession by Lender to Owner’s
interest in the Resort shall result in the cancellation, termination, or
modification of the Management Agreement.

 

4.2                                 If Lender elects to exercise its rights
under the Mortgage or otherwise succeeds to Owner’s interest in the Resort, or
if the Resort is sold as a result of any conveyance in lieu of foreclosure or
any action or proceeding to foreclose the Mortgage, Lender or the purchaser of
the Resort at foreclosure, as the case may be (“Subsequent Owner”), shall be
bound by the terms and provisions of the Management Agreement (as amended by
this Agreement) as of the Event of Transfer.  Notwithstanding anything to the
contrary contained herein or in the Management Agreement, any Subsequent Owner
other than Lender or an affiliate of Lender shall not be (1) bound by any waiver
or modification to the Management Agreement or by any waiver or forbearance as
to Westin’s obligations thereunder not approved in writing by Lender or
Subsequent Owner; (2) liable for any act or omission of Owner arising prior to
the Event of Transfer or for the cure of any alleged defaults by Owner which
occurred prior to Event of Transfer; (3) subject to any offsets or defenses
which Westin may be entitled to assert against Owner; or (4) liable for any or
bound by any covenant or undertaking under the Management Agreement with respect
to any matter arising during any period when the Subsequent Owner does not own
the Resort.  Furthermore, upon an Event of Transfer if on the date thereof
Westin is not then considered a first-class upscale hotel operator with relevant
experience in the operation and management of first-class golf facilities, the
Subsequent Owner at its election by notice given within thirty (30) days of the
date it becomes a Subsequent Owner, shall not be bound by the terms and
conditions of the Management Agreement.  For purposes of this Agreement, an
“Event of Transfer” shall mean and refer to any transfer of title to the Resort
resulting from a judicial or non-judicial foreclosure or conveyance in lieu of
foreclosure or any transfer resulting from Lender’s exercise of its rights under
Section 14.3 of the Loan Agreement.

 

5.                                       Modification of Management Agreement;
Lender Consent.  Owner and Westin each covenant and agree that unless otherwise
expressly permitted in the Loan Agreement, it will not initiate, consent to or
acquiesce in any amendment, modification, extension, renewal or surrender of the
Management Agreement without the prior written consent of Lender; provided,
however, that Lender shall be deemed to have consented to any such amendment,
modification, extension, renewal or surrender of the Management Agreement
approved by Owner in writing at a time when Owner is controlled by Lender or one
or more affiliates of Lender.  Westin agrees that any interest it may have in
the Resort arising by virtue of the Management Agreement shall be subordinate to
the lien of the Mortgage and to any modifications or amendments thereto.

 

6.                                       Modification of Loan or Mortgage.  This
Agreement shall continue in full force and effect between the parties as to any
amendment, modification, restatement, or refinancing of

 

--------------------------------------------------------------------------------


 

the Mortgage, regardless of whether any such amendment, modification,
restatement, or refinancing shall have been approved by Westin.

 

7.                                       Concurrent Delivery of Notices. 
Simultaneously with giving Owner any written notice of default or termination
(“Notice”) under the Management Agreement, Westin shall concurrently send Lender
a copy of the Notice in the same manner as provided in the Management
Agreement.  Westin hereby agrees to deliver to Lender, concurrently with
delivery to Owner, copies of any and all notices of material events under the
Management Agreement.  Lender hereby agrees to deliver to Westin, concurrently
with delivery to Owner, copies of any and all notices of Events of Default under
the Mortgage, provided the failure to give such notice shall not affect the
validity of any such notice given to Owner.

 

8.                                       Right to Cure.  If a default by Owner
has occurred and is continuing so as to constitute an Event of Default under the
Management Agreement, Westin shall not be entitled to terminate the Management
Agreement without the prior written consent of Lender if:

 

8.1                                 for any default that can be cured solely by
the payment of money, Lender cures the default within thirty (30) days of
receipt of a copy of the Notice from Westin; or

 

8.2                                 for all other defaults, Lender commences to
cure within thirty (30) days of receipt of a copy of the Notice from Westin and
thereafter proceeds with diligence and good faith to cure such other defaults.

 

Lender shall be deemed to have commenced a cure of any default (other than the
failure to pay money when due) by giving Westin written notice of Lender’s
election to exercise its rights under the Mortgage and by immediately commencing
and proceeding diligently thereafter to foreclose its lien and security
interests in the Resort.

 

9.                                       Successors and Assigns.  This Agreement
is intended solely for the benefit of Westin, Lender, Owner and any Subsequent
Owner and shall not inure to the benefit of or be enforceable by any other third
party.  This Agreement shall be binding on and shall inure to the benefit of the
successors and assigns of Westin and shall be binding on and inure to the
benefit of Lender, Owner, any successive holder of the Mortgage and any
Subsequent Owner.

 

10.                                 Notices.  All notices required or permitted
to be given hereunder shall be in writing and shall become effective on the day
of delivery by overnight courier or if delivered by the United States Postal
Service, three (3) days after being deposited in the United States mail,
certified or registered, postage prepaid, addressed as shown above or to such
other address as such party may from time to time designate to the other in
writing.

 

11.                                 Governing Law; Merger; Amendments.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Florida.  This Agreement constitutes the sole understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements or understandings, written or oral, with respect
to the subject matter hereof.  This Agreement cannot be terminated and none of
its terms can be modified or waived except by an instrument in writing signed by
the party against whom enforcement of such modification, waiver, or termination
is sought.

 

--------------------------------------------------------------------------------


 

12.                                 Inspections.  On reasonable advance notice
from Lender, Westin shall accord to Lender and its agents the right to enter on
any part of the Resort at any reasonable time during the term of this Agreement
for the purpose of examining, inspecting, or copying the books and records of
the Resort.

 

13.                                 Estoppels; Assignment of Loan; Attornment. 
Westin agrees that on not less than fifteen (15) days’ prior written notice from
Lender, Westin shall execute, acknowledge, and deliver to Lender or any other
person directed by Lender a certification that the Management Agreement has not
been modified and is in full force and effect.  The certification shall also
contain a statement as to whether any default exists, to the knowledge of the
signer, and if so, specifying each default about which the signer has
knowledge.  In the event that Lender pledges its interest in the Notes and
assigns its interest in the Mortgage for security purposes, Westin shall
cooperate with the reasonable requirements of such lender, provided Westin shall
not be required to materially increase its obligations or materially impair its
rights under the Management Agreement; and provided, further, that Westin shall
not be required to expend additional funds beyond de minimus amounts.  Following
an Event of Transfer, upon the written request of Lender or the Subsequent
Owner, Westin shall enter into an agreement attorning to such requesting party,
subject to the terms and conditions of the Management Agreement (unless Westin
has the right to terminate under the terms of the Management Agreement).

 

14.                                 No Assumption by Lender.  Excepting only in
the case in which Lender becomes a Subsequent Owner, neither this Agreement nor
any action on the part of Lender shall constitute an assumption by Lender of any
of the obligations of Owner under the Management Agreement.

 

15.                                 No Impairment of Lender’s or Owner’s
Rights.  The rights, powers and remedies of Lender hereunder are cumulative and
not exclusive of any other right, power or remedy that Lender would otherwise
have.  The rights of Lender hereunder are independent of any other security for
the Mortgage, and upon the occurrence and during the continuation of an Event of
Default under the Mortgage, Lender may proceed in the enforcement hereof
independently of any other right or remedy that Lender may at any time hold with
respect to the Mortgage.  Lender may file a separate action or actions
hereunder, whether action is brought and prosecuted with respect to any other
security, or whether any other party is joined in any such action or actions. 
In the event any part of the Mortgage, or any right or remedy of Lender shall be
held to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other right or remedy granted hereby.  For
so long as Owner is the owner of the Resort, subject to the terms of this
Agreement, Owner shall be entitled to exercise all rights, and enjoy all
benefits and privileges, reserved to Owner under the Management Agreement.

 

16.                                 Construction of Agreement.  All words used
herein in the plural shall be deemed to have been used in the singular, and all
words used herein in the singular shall be deemed to have been used in the
plural where the context and construction so require.  Section headings in this
Agreement are included for convenience of reference only and are not a part of
this Agreement for any other purpose.

 

17.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which counterparts shall be
deemed an original and all of which shall constitute one and the same
Agreement.  Any signature page of this Agreement may be detached from any

 

--------------------------------------------------------------------------------


 

counterpart of this Agreement and reattached to any other counterpart of this
Agreement identical in form hereto but having attached to it one or more
additional signature pages.

 

18.                                 Relationship of the Parties.  The parties
agree and acknowledge that the relationship of Lender and Owner is solely that
of lender and borrower, and the relationship between Lender and Westin is solely
that of lender and Owner’s Resort manager, and all covenants and agreements
contained herein are for the sole purpose of protecting Lender’s security
interest in the Management Agreement, and the Resort, and Westin’s interest in
the Management Agreement.

 

19.                                 Reconveyance of Liens.  Upon payment in full
of all monies due under the Mortgage and the reconveyance of all liens created
by the Mortgage, the assignments created hereunder shall terminate, and Lender
(or such subsequent lender), upon written request of Owner or Westin, shall
deliver to the Owner and Westin, in recordable form, a full, complete and
absolute release of this Agreement.

 

20.                                 Attorney Fees.  If either party commences a
legal proceeding to interpret or enforce the terms of this Agreement, the
prevailing party shall be entitled to recover its costs and expenses and a
reasonable sum for attorneys’ fees from the other party.

 

21.                                 Survival.  The provisions hereof (including,
without limitation, Section 4 hereof) governing the rights of the parties
following an Event of Transfer shall survive the satisfaction, termination,
extinguishment, or cancellation of the Mortgage in an Event of Transfer, and
shall continue until either the Management Agreement has been terminated, or any
Successor has no further interest in the Resort.

 

[signature pages attached]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

“WESTIN”

 

 

 

WESTIN MANAGEMENT
COMPANY SOUTH, a Delaware
corporation

 

 

 

 

 

By:

/s/ Nadine Greenwood

 

 

 

Name:

Nadine Greenwood

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

“OWNER”

 

 

 

GTA-IB, LLC, a Florida limited
liability company

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

 

Name:

W. Bradley Blair, II

 

 

 

Title:

President

 

 

 

 

 

 

“LENDER”

 

 

 

GOLF TRUST OF AMERICA, L.P.,

 

a Delaware limited partnership

 

 

 

By: GTA GP, Inc., a Maryland corporation

 

Its General Partner

 

 

 

By:

/s/ W. Bradley Blair, II

 

 

Name:

W. Bradley Blair, II

 

 

Title:

President

 

 

--------------------------------------------------------------------------------


 

STATE OF FLORIDA

COUNTY OF PINELLAS

 

The foregoing instrument was acknowledged before me this 2nd day of July, 2004,
by Nadine Greenwood, Authorized Signatory of WESTIN MANAGEMENT COMPANY SOUTH, a
Delaware corporation, on behalf of the corporation, who is personally known to
me and who did not take an oath.

 

 

 

/s/ Todd R. Matthews

 

Notary Public

 

 

 

 

 

Todd R. Matthews

 

Printed Name of Notary

 

My Commission Expires: April 30, 2007

 

--------------------------------------------------------------------------------


 

STATE OF SOUTH CAROLINA

COUNTY OF CHARLESTON

 

The foregoing instrument was acknowledged before me this 13th day of July, 2004,
by W. Bradley Blair, President of GTA-IB, LLC, a Florida limited liability
company, on behalf of the company, who is personally known to me and who did not
take an oath.

 

 

 

/s/ Lorraine McKenna

 

Notary Public

 

 

 

 

 

Lorraine McKenna

 

Printed Name of Notary

 

My Commission Expires: July 29, 2012

 

--------------------------------------------------------------------------------


 

STATE OF SOUTH CAROLINA

COUNTY OF CHARLESTON

 

The foregoing instrument was acknowledged before me this 13th day of July, 2004,
by W. Bradley Blair, President of Golf Trust of America, L.P., a Delaware
limited partnership, on behalf of the partnership, who is personally known to me
and who did not take an oath.

 

 

 

/s/ Lorraine McKenna

 

Notary Public

 

 

 

 

 

Lorraine McKenna

 

Printed Name of Notary

 

My Commission Expires: July 29, 2012

 

--------------------------------------------------------------------------------